Citation Nr: 0727477	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-30 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia 
(claimed as low platelet count).

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
September 1949, from September 1950 to August 1953, and from 
September 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.  The Board granted a motion to advance the 
appellant's case on the docket in August 2007.  

In April 2006, the veteran's representative submitted a 
written statement from the veteran accompanied by a cover 
sheet.  This cover sheet, apparently completed by the 
veteran's representative, indicated that the statement was 
submitted in support of claims for service connection a lower 
back disorder and a heart disorder, a rating increase based 
on convalescence, as well as a pending appeal.  The Board 
observes that at such time the veteran was already service-
connected for a low back disorder and a heart disorder; thus, 
such statement will be interpreted as a claim for an increase 
of these two service-connected disabilities.  There was no 
claim pending at such time for increased compensation based 
on convalescence, nor was one ever adjudicated following this 
submission.  

Under such circumstances, the Board finds that the following 
issues should be REFERRED to the RO for consideration: (1) 
entitlement to increased compensation based on convalescence; 
(2) entitlement to a higher rating for residuals of lumbar 
disc disease with intermittent right sciatica; and (3) 
entitlement to a higher rating for congestive heart failure 
and coronary artery disease associated with essential 
hypertension with left ventricular hypertrophy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to all of the veteran's claims on appeal.  

The veteran testified at his June 2007 Board hearing that he 
received treatment at the Bay Pines VA Healthcare System (HS) 
in the 1960s for chronic sinusitis.  He also testified that 
has been receiving treatment at the James A. Haley Hospital 
(Tampa VA Medical Center (MC)) since it opened in 1972.  Such 
treatment included an MRI study revealing shrapnel embedded 
in the veteran's neck at C-6 and hematology results 
indicating a low platelet count.  See also April 2005 written 
statement from veteran noting records dated in the 1970s 
related to his low platelet count.  

A review of the claims folder reveals that there are 
hospitalization records from both Bay Pines VAHS and Tampa 
VAMC; however, there are no outpatient treatment records 
associated with the record.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified outstanding VA records pertinent to the veteran's 
current claims on appeal VA must undertake efforts to acquire 
such documents as these records may be material to his 
claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims on appeal.  Dingess held that VA must 
provide notice of all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date with respect to all of his 
claims on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2.  Obtain any VA treatment records, 
including all surgical records, outpatient 
treatment reports, lab results, and 
hospitalization records, from the Bay 
Pines VAHS for the period from January 
1960 through the present and from the 
Tampa VAMC (James A. Haley Hospital) for 
the period from January 1972 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



